United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2362
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Andree Artis,                            *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: January 9, 2006
                                 Filed: January 13, 2006
                                  ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Andree Artis pleaded guilty to bank fraud. After the Supreme Court decided
United States v. Booker, 125 S. Ct. 738 (2005) (holding Guidelines merely advisory),
the district court* resentenced Artis at the bottom of the advisory Guidelines range to
forty-six months in prison and five years of supervised release. Artis appeals his
sentence, and we affirm.




      *
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       Artis first argues that even under an advisory Guidelines system, sentencing
enhancements must be proven beyond a reasonable doubt rather than by a
preponderance of the evidence. A majority of the Supreme Court in Booker did not
adopt this view, however. See 125 S. Ct. at 779 (Stevens, J., dissenting in part)
(stating Court should require proof beyond a reasonable doubt on sentencing
enhancements). Indeed, we have recognized “nothing in Booker suggests that
sentencing judges are required to find sentence-enhancing acts beyond a reasonable
doubt under the advisory guidelines regime.” United States v. Pirani, 406 F.3d 543,
551 n.4 (8th Cir. 2005) (en banc). We reject Artis’s contention that due process
requires sentencing enhancements to be proven beyond a reasonable doubt. See
United States v. Diaz, 296 F.3d 680, 683 (8th Cir. 2002) (holding Apprendi v. New
Jersey, 530 U.S. 466 (2000), which focuses on due process, does not forbid district
court from finding sentencing factors by a preponderance of the evidence).

       Artis also contends his sentence is unreasonable and thus should be reversed
under Booker, 125 S. Ct. at 765-68. Under Booker, a sentencing court must consider
the Guidelines range and tailor the sentence in light of other statutory concerns, such
as the sentencing factors listed in 18 U.S.C. § 3553(a). United States v. Cawthorn,
No. 05-1892, 2005 WL 3148073, at *7 (8th Cir. Nov. 28, 2005). Section 3553(a)
requires the court to impose a sentence sufficient, but no greater than necessary, to
comply with the statute’s purposes. The court must consider the offense’s nature and
circumstances and the defendant’s history and characteristics, the need for the
sentence to reflect the seriousness of the offense, to promote respect for the law, to
provide just punishment, to deter criminal conduct, to protect the public from the
defendant, and to provide correctional treatment. 18 U.S.C. § 3553(a). The court
must also consider the kinds of sentences available, the Guidelines sentencing range,
the need to avoid unwanted sentencing disparities, and the need to provide restitution.
Id. When a sentence is within the Guidelines range, we presume the sentence is
reasonable. United States v. Lincoln, 413 F.3d 716, 717 (8th Cir. 2005).



                                         -2-
         Artis contends his sentence was unreasonable because the district court failed
to consider the full range of factors in 18 U.S.C. § 3553(a) and selected a sentence
that is greater than necessary to comply with the purposes of § 3553(a). Artis has not
overcome the presumption of reasonableness. At Artis’s sentencing, the district court
stated it was taking into account all of the factors in § 3553(a) and named the factors
before imposing sentence on Artis. Because Artis was a leader or organizer of an
extensive fraud ring and committed his offense shortly after release from prison while
he remained on supervised release, we cannot say the district court abused its
discretion in sentencing Artis at the bottom of his Guidelines range.

      We thus affirm Artis’s sentence.
                     ______________________________




                                         -3-